Exhibit 10.12

 



ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (the "APA") is made as of July 22, 2015, by and
between Globe Photos, Inc., a New York corporation having its principal place of
business at 24 Edmore Lane South, West Islip, NY 11795 ("Seller"), and Capital
Art, Inc., a Delaware corporation having its principal place of business at 6445
South Tenaya Way, B-130, Las Vegas, Nevada 89113 ("Buyer").

 

WHEREAS, Seller is engaged in the business of producing, publishing, owning,
licensing, buying, and selling photographs (the "Business"); and

 

WHEREAS, Seller has agreed to sell to Buyer, and Buyer has agreed to purchase
from Seller, certain assets of the Business, subject to the terms and conditions
stated herein.

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
and covenants set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.       SALE AND TRANSFER OF ASSETS

 

Subject to the terms and conditions hereinafter set forth, including all Closing
Conditions (as hereinafter defined), Seller hereby sells, assigns, transfers,
and conveys to Buyer, and Buyer hereby purchases, acquires, and accepts from
Seller, all of Seller's right, title, and interest in and to the following
assets of Seller, free and clear of all liens (collectively, Sections 1.1
through 1.10 below comprising the "Transferred Assets"):

 

1.1 Digital Photographs. All digital photographs (in any form) owned by, or
otherwise in the possession of, Seller (including any wholly-owned subsidiaries
of Seller), consisting of approximately three million (3,000,000)
high-resolution image files (collectively, the "Digital Photographs"), including
a full backup of Seller's Cumulus digital asset management data files for such
Digital Photographs.

 

1.2 Tangible Photographs. All tangible/physical photographs (in any form or
medium, including prints, contact sheets, negatives, and transparencies) owned
by, or otherwise in the possession of, Seller (including any wholly-owned
subsidiaries of Seller), including, but not limited to, all of the contents of
Seller's three rented storage units in West Islip (the "Storage
Units")(collectively, the "Tangible Photographs", and, together with the Digital
Photographs, the "Photographic Assets").

 

1.3 Photographic Asset Records. All existing agreements and/or records in
Seller's possession (including any wholly-owned subsidiaries of Seller) relating
to Seller's creation, acquisition, ownership, possession, sale, disposition, or
destruction of the Photographic Assets (the "Photographic Asset Records").

 

1.4 Copyrights. All copyrights (worldwide, whether registered or unregistered,
and as further set out in detail in the Bill of Sale and Assignment of
Intellectual Property agreement attached hereto to be executed in connection
with this APA (the "IP Assignment”) owned by Seller (including any wholly-owned
subsidiaries of Seller) in the Photographic Assets (the "Copyrights"),
including, but not limited to, work-for-hire Images commissioned by Seller, and
Images for which Seller purchased an assignment of copyright rights from the
original or prior rights holder, both as further identified in Schedule 1
hereto.

 

1.5 Trademarks. All trademarks/service marks (worldwide, whether registered or
unregistered, with all associated good will, and as further set out in detail in
the IP Assignment) owned by Seller (including any wholly-owned subsidiaries of
Seller) (the "Trademarks"), including, but not limited to: (a) marks and trade
names created and owned by Seller through Seller's own use or registration,
including, but not limited to, the "Globe Photos" name and logo; and (b) marks
and trade names for which Seller purchased an assignment of trademark rights
from the original or prior rights holder both as further identified in Schedule
2 hereto.

 



1

 

 



 

1.6 Domain Names and Websites. All domain names owned by/registered to Seller
(including any wholly-owned subsidiaries of Seller), including the
globephotos.com domain (the "Domain Names"), and all current website content
assets (e.g., code, graphics, etc.) sufficient to allow Buyer to maintain the
site(s) (the "Seller Website(s)") while the business is transitioned, with
interim website hosting to be handled as set forth in Section 2.3 below.

 

1.7 Customer Lists. All of Seller's customer lists (including all contact
information) and sales history (and including those of any wholly-owned
subsidiaries of Seller).

 

1.8 Press Credentials. The assignment/use (to the fullest extent permissible) of
Seller's media/press credentials (and including those of any wholly-owned
subsidiaries of Seller).

 

1.9 Content Provider Agreements. The assignment of all Seller photographer
agreements, content provider agreements, and model/property release agreements
(including those of any wholly-owned subsidiaries of Seller)(the "Content
Provider Agreements") to Buyer (to the fullest extent permissible), with the
understanding that Buyer shall not be deemed to assume any of Seller's
obligations under any such Content Provider Agreement unless and until Buyer has
fully assumed all of Seller's rights under such agreement, and with the further
understanding that Seller shall continue to remit, and shall remain liable for,
any upstream photographer/content provider royalties that are owed on any final
outstanding sales receivables Seller finishes collecting following the Closing
(as defined below).

 

1.10 Subagent Agreements. The assignment of Seller's subagent agreement with
Zuma Press to Buyer. The parties explicitly agree that Buyer shall not accept
assignment of Seller's subagent agreements with Image Collect and Picture Desk,
it being the intention of the parties that Seller terminate both such subagent
agreements within sixty (60) days following the Closing (as defined below);
however, Buyer's failure to terminate such subagent agreements shall not serve
as a material breach of this APA, and Buyer's sole remedy for Seller's failure
to discharge this intended obligation shall be the Purchase Price (as defined
below) adjustments contained in Section 4.1.3 below. Seller represents to Buyer
that these three (3) subagent agreements are the only active, binding subagent
agreements entered into by Seller (or any wholly-owned subsidiaries of Seller).

 

1.11 Delivery of Transferred Assets. At or prior to the closing of the
transactions contemplated herein (the "Closing"), or at a reasonable time
thereafter, Seller shall deliver to Buyer all of the Transferred Assets. The
parties hereto agree that, after the Closing, Buyer may opt to continue to
temporarily house the Tangible Photographs, any Photographic Asset Records, and
any related Transferred Assets at Seller's Storage Units, in keeping with the
provisions of Section 2.2 below. In connection with the transfer of the
Trademarks to Buyer, Buyer agrees to amend its corporate name in all
jurisdictions to a name that does not include the words "Globe Photos" or any
derivative or variation thereof, and transfer/ surrender any D/B/A or fictitious
business name filings to/in favor of Buyer, so that Buyer may fully utilize the
corporate and trade name "Globe Photos" (although Buyer acknowledges that Seller
may continue to do business under the name "Globe Photos" for a reasonable
period of time, not to exceed ninety (90) days following the Closing, solely for
the purpose of winding up its affairs and collecting any relevant accounts
receivables).

 

2.       ASSUMPTION/RETENTION OF LIABILITIES AND OBLIGATIONS

 

It is understood and agreed by the parties hereto that the Transferred Assets
are being sold, conveyed, transferred, and assigned to Buyer at the Closing free
and clear of all liens, charges, encumbrances, debts, and liabilities
whatsoever, except those to be specifically assumed by Buyer, and it is further
understood and agreed by the parties that Buyer does not assume, accept, or
undertake any obligations, duties, debts, or liabilities of any kind whatsoever
pursuant to this Agreement or otherwise (including, but not limited to, accounts
payable of Seller), except that Buyer hereby assumes and agrees to discharge the
following liabilities or obligations of Seller from and after the Closing Date
(as hereinafter defined):

 



2

 

 

2.1 Return of Tangible Photographs. With respect to any Tangible Photographs
that are not owned by Seller, and for which Seller owes a contractual obligation
to return such materials to their owners upon rightful demand, Buyer shall
acquire these Tangible Photographs subject to such obligation to return, and
Buyer shall return such materials to their owners upon their rightful demand.
Schedule 3 attached hereto is a list of persons who previously demanded such
return, and Buyer will make commercially reasonable efforts to return such
materials.

 

2.2 Treatment of Storage Units. Pursuant to the letter of intent executed by the
parties in anticipation of the transactions contemplated herein (the "LOP'): (a)
the parties have restricted access to the Storage Units and their contents,
pending the Closing, by jointly placing two locks on each Storage Unit, each
party only controlling one such lock, and neither party being able to access
each Storage Unit without the other party's consent and cooperation; and (b)
Buyer has agreed to reimburse Seller for all rental fees paid by Seller to its
landlord for the rental of the Storage Units during this period of joint
restricted access. If the Transferred Assets have not been removed from Seller's
Storage Units at Closing, then upon the Closing: (a) Seller shall remove its
locks and grant Buyer sole and unrestricted access to the Storage Units and
their Transferred Asset contents (provided that Buyer shall make appropriate
arrangements should Seller need to remove any remaining personal effects); and
(b) Buyer shall continue to reimburse Seller for all rental fees paid by Seller
to its landlord for the rental of the Storage Units during this period, until
such date that Buyer has removed all Transferred Assets from the Storage Units
or that Buyer has entered into a new, ongoing rental arrangement for the Storage
Units directly with such landlord in Buyer's own name, such period not to exceed
seven (7) days without Seller's further approval.

 

2.3 Treatment of Website Hosting. Upon the Closing, Buyer shall begin making
arrangements to transfer hosting of the Seller Website(s) to a host of Buyer's
own choosing. Until such transfer is complete, Buyer agrees to reimburse seller
for all hosting fees paid by Seller to its host for the Seller Website(s) during
this period, until such date that Buyer has entered into a new, ongoing host
arrangement for the Seller Website(s) in Buyer's own name, such period not to
exceed thirty (30) days without Seller's further approval.

 

2.4 Assigned Credentials/Agreements. Following the Closing and the successful
assignment/transfer to Buyer of the relevant credentials and agreements
identified in Sections 1.8 through 1.10 above, Buyer shall assume Seller's
obligations under such credentials and agreements under the terms discussed in
such Sections.

 

2.5 No Other Liabilities. Except as otherwise noted above, Buyer shall not
assume, and shall not be responsible for the payment, performance, or discharge
of, any liability or obligation (whether known or unknown, absolute or
contingent, liquidated or unliquidated, or due or to become due, and whether
claims with respect thereto are asserted before or after the Closing) of Seller,
including, but not limited to, any liabilities or obligations arising under
contracts or agreements that were not disclosed to Buyer prior to the Closing
(including, but not limited to, all contracts or agreements with customers of
Seller), and under Seller's subagent agreements with Image Collect and Picture
Desk, the assignment of which are specifically excluded in Section 1.10 above
(all such liabilities listed in this paragraph being hereinafter referred to as
the "Retained Liabilities").

 

3.       CLOSING

 

The Closing shall take place on July 22, 2015 (or on some other date to be
mutually agreed by the parties hereto), but only if all deliveries required of
the parties by that date under this APA can be, and are, made as of that date,
and all Closing Conditions (as hereinafter defined) can be, and are, met as of
that date (the date of the Closing being referred to herein as the "Closing
Date").

 



3

 

 

4.       PURCHASE PRICE AND ALLOCATION

 

4.1 Purchase Price. The aggregate purchase price for the Transferred Assets
shall be Four Hundred Thousand Dollars ($400,000) (the "Purchase Price"),
consisting of the following:

 

4.1.1 Deposit. A deposit of Ten Thousand Dollars ($10,000) in cash (the
"Deposit"), already paid to Seller in connection with the execution of the LOI
and the receipt of which Seller herein acknowledges.

 

4.1.2 Cash at Closing. Sixty Thousand Dollars ($60,000) in cash (the "Cash at
Closing"), to be paid to Seller at the Closing via wire transfer or
certified/cashier's check.

 

4.1.3 Stock. One Hundred and Fifty Thousand Dollars ($150,000) in Capital Art,
Inc. common stock (the "Capital Stock"), to be transferred to Seller sixty (60)
days after the Closing, provided that, by such date, Seller has successfully
terminated both the Image Collect and Picture Desk subagent agreements (as
discussed in Section 1.10 above); should Seller fail to terminate the Image
Collect subagent agreement by such date, Buyer shall readjust the Purchase Price
by reducing the amount of Capital Stock to be transferred to Seller on such date
by Thirty Thousand Dollars ($30,000), and/or should Seller fail to terminate the
Picture Desk subagent agreement by such date, Buyer shall readjust the Purchase
Price by reducing the amount of Capital Stock to be transferred to Seller on
such date by Ten Thousand Dollars ($10,000), and such reductions shall serve as
Buyer's sole remedy for Seller's failure to discharge this condition of the APA.
As a form of liquidity protection, Seller shall have the following limited put
options in connection with the Capital Stock transferred herein (the "Put
Options"): beginning eighteen (18) months after the Closing, Seller shall have
up to fifteen (15) successive monthly options, upon no less than thirty (30)
days' notice each, to require Buyer to repurchase from Seller up to one
fifteenth (1115th) of the shares of Capital Stock in Seller's possession that
were granted herein, at a price per share equal to the market price per share on
the effective date of the original share transfer to Seller. Exercise of any Put
Option is not conditioned upon exercise of any prior Put Option, it being
understood that the intent is that each Put Option is separate and apart from
the other Put Options.

 

4.1.4 Cash Reserve. One Hundred and Eighty Thousand Dollars ($180,000) in cash
(the "Cash Reserve"), to be held in reserve by Buyer against Seller's full
performance of, and compliance with, all terms and conditions, representations
and warranties, and indemnification obligations of the APA, and released to
Seller at the rate of Ten Thousand Dollars ($10,000) per month, beginning thirty
(30) days after the Closing.

 

4.2 Purchase Price Adjustments and Set-Off. The Purchase Price may be reduced
if, and in the amount by which, Buyer ultimately pays or otherwise satisfies:
(a) any claim by any creditor of Seller that is or would become an obligation of
Buyer, provided that any such claim is either approved as valid by Seller, or is
otherwise judicially determined to be valid (and provided that Seller shall be
responsible for all of Buyer's costs associated with such judicial determination
in the case that it confirms the claim's validity); (b) any unpaid tax, penalty,
and/or interest thereon owed by Seller to any taxing authority, provided that
any such amount is either approved as valid by Seller, or is otherwise
administratively or judicially determined to be valid (and provided that Seller
shall be responsible for all of Buyer's costs associated with such
administrative or judicial determination in the case that it confirms the
amount's validity); and/or (c) any other claims for which Seller is responsible
for indemnifying Buyer under the APA. In addition to any other rights or
remedies Buyer may have, any unpaid portion of the Cash Reserve, and any unpaid
proceeds from the timely exercise of Seller's Put Options, may be used by Buyer
to set off any liabilities or losses accruing to Buyer by reason of a final
judicial determination that Seller is in breach of the terms and conditions,
representations and warranties, or indemnification obligations of the APA, and
that Buyer has suffered damages as a result, but only to the extent of such
damages (and provided that Seller shall be responsible for all of Buyer's costs
associated with such judicial determination in the case that it confirms
Seller's breach), and provided that, once Buyer has notified Seller of any such
claimed liabilities or losses, any unpaid portions of the Cash Reserve, and any
unpaid proceeds from the timely exercise of Seller's Put Options, may be
temporarily held in abeyance by Buyer pending the outcome of such final judicial
determination, but only to the extent of the claimed damages.

 



4

 

 

4.3 Allocation of Purchase Price. The Purchase Price shall be allocated One
Hundred Percent (100%) to intangibles.

 

5.       REPRESENTATIONS AND WARRANTIES OF SELLER

 

As an inducement to Buyer to enter into this APA and to consummate the
transactions contemplated herein, Seller represents and warrants as follows:

 

5.1 Organization, Good Standing, Etc. Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the state of its
incorporation. Seller is qualified to do business in its state of incorporation
and all other jurisdictions in which its ownership of property or conduct of its
business requires it to so qualify. Seller has the power and the authority, and
all licenses and permits required by governmental authorities, to own and
operate its properties, and to carry on its business as now being conducted.

 

5.2 Corporate Power. Seller has the corporate power and authority to execute and
perform this APA, and all other agreements to be entered into in connection with
the transactions contemplated hereby.

 

5.3 Due Authorization. The execution, delivery and performance of this APA, and
all other agreements to be entered into in connection with the transactions
contemplated hereby, have been, or, prior to the Closing, will be, duly
authorized by the Board of Directors of Seller and by all necessary corporate
action, and by thirty (30) days after the Closing, will be duly authorized by
the shareholders of Seller, and do not: (a) result in the creation of any lien
upon any of the Transferred Assets; (b) require any authorization, consent,
approval, exemption, or other action by, or notice to, or filing with, any third
party, court, or other governmental body; or (c) conflict with, or result in any
breach of, any of the provisions of, constitute a default under, result in a
violation of, or give any third party the right to terminate or to accelerate
any obligation under, any provisions of the Certificate of Incorporation or
Bylaws of Seller, or any other agreement, instrument, law, or regulation to
which Seller is a party, or by which Corporate Seller is bound.

 

5.4 Valid and Binding Nature. This APA, and all other instruments delivered by
Seller in connection herewith, are legal, valid, and binding instruments of
Seller, enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by laws affecting the enforcement of
creditors' rights, generally.

 

5.5 Title to Property. Seller is the owner of, and has good, valid, and
marketable title to, the Transferred Assets, free and clear of all mortgages,
liens, encumbrances, and charges of any kind whatsoever, except as set forth in
the APA. This includes the full, undivided, worldwide intellectual property
rights in all Copyrights and Trademarks included in the Transferred Assets.
Seller is delivering to Buyer good and marketable title to the Transferred
Assets, free and clear of all liens, except as set forth in the APA.

 

5.6 No Customer Contracts. Seller has not entered into any ongoing contracts,
agreements, or commitments with customers of Seller that may give rise to any
post-Closing liability for, or obligations on behalf of, Buyer, including, but
not limited to, obligations regarding unfilled orders, or liability for
representations or warranties Seller made to such customers.

 

5.7 No Lawsuits. There is no action, suit, litigation, or proceeding pending, or
to the knowledge of Seller, threatened, against or relating to the Transferred
Assets, nor does Seller know of any basis for any such action, or of any
governmental investigation relating to the Transferred Assets.

 

5.8 No Injunctions, Etc. There does not exist any order, writ, injunction, or
decree that has been issued by, or requested of, any court or governmental
agency that may result in any material adverse change in the business of Seller.

 



5

 

 

5.9 All Assets Used in Business. The Transferred Assets being sold and conveyed
to Buyer hereunder constitute all of the assets that are utilized, necessary, or
desirable for the operation of the Business as currently conducted and as
currently proposed to be conducted. The Tangible Photographs are taken in "as
is" condition.

 

5.10   No Infringement.

 

(a) Within Section 1 of this APA, the attached Schedules, and/or the other
materials provided to Buyer in connection with the transfer of the Transferred
Assets, Seller has, to Seller's knowledge, disclosed to Buyer a complete and
correct identification/list of all Copyrights and Trademarks owned by Seller,
all Domain Names owned by/registered to Seller, and all Content Provider
Agreements wherein Seller is a licensee of any intellectual property rights
within the Photographic Assets.

 

(b) Seller owns and possesses all right, title, and interest in (free and clear
of any and all encumbrances), to the Copyrights, Trademarks, and Domain Names
(collectively, "IP"), and, to Seller's knowledge, no claim by any third party
contesting the validity, enforceability, use, or ownership of any of the IP is
currently outstanding or threatened.

 

(c) Seller owns or has a valid right to use all Photographic Assets and IP in
the operation of Seller's business as currently conducted.

 

(d) To Seller's knowledge, except as otherwise discussed in Section 2.1 above,
no loss or expiration of any Photographic Assets or IP is pending, reasonably
foreseeable, or threatened.

 

(e) Seller has not received any notices of, nor is it aware of any facts which
indicate a likelihood of, any infringement or misappropriation by, or conflict
with, any third party with respect to the Photographic Assets or IP including,
without limitation, any demand or request that Seller license rights from a
third party.

 

(f) To Seller's knowledge, neither the Photographic Assets nor the IF, has
infringed, misappropriated, or otherwise come into conflict with any rights of
any third parties, and Seller is not aware of any infringement,
misappropriation, or conflict that may occur as a result of the continued
operation of Seller's business as currently conducted.

 

(g) Other than as disclosed within Section 1 of this APA, the attached
Schedules, and/or the other materials provided to Buyer in connection with the
transfer of the Transferred Assets, Seller has not entered into any agreements,
settlements, or consents pertaining to the Photographic Assets or IP, and has
not granted any license or other right that does or that will, subsequent to the
Closing, permit or enable anyone other than Buyer to use any of the Photographic
Assets or IP.

 

(h) To Seller's knowledge, no current or former employee, stockholder, officer,
director, consultant, affiliate, or independent contractor of or to Seller has
any claim or interest in, or with respect to, any of the Photographic Assets or
IP owned by Seller.

 

(i) Seller has not, within the last two (2) years, given any notice to any
individual or entity asserting infringement (or related claims) by such
individual or entity of any of the Photographic Assets or IP.

 

(j) All IP to be assigned by Seller is, or shall be, properly assigned or
licensed at the time Seller assigns such rights to Buyer.

 

5.11 No Taxes. There are no liens for any Federal, state, county, or local
franchise,income, excise, property, business, sales, commercial rent,
employment, or other taxes upon the Transferred Assets, except for current taxes
not yet due. Seller has filed all Federal, state, county, and local franchise,
income, excise, property, business, sales, commercial rent, employment, and
other tax returns that are required to be filed through the Closing Date, and
has paid or made arrangements to pay all taxes that have become due pursuant to
such returns. Seller covenants and agrees that, by the Closing or promptly
following the Closing, Seller shall pay all Federal, state, county, or local
franchise, income, excise, property, business, sales, commercial rent,
employment, or other taxes (including penalties and interest thereon) owed by
Seller for which Buyer might have transferee liability, and Seller shall file
all necessary returns and petitions required of it in connection therewith, both
so as to release Buyer from any transferee liability with respect to any such
taxes.

 



6

 

 

5.12 Disclosure. Neither this Agreement, nor any of the schedules, exhibits, or
certificates delivered in connection herewith, contain any untrue statement of a
material fact, or omit a material fact necessary to make the statements
contained herein or therein not misleading. There is no fact that Seller has not
disclosed to Buyer in this APA and the schedules attached hereto, and of which
any of its officers, directors, or executive employees is aware, that has had,
or would reasonably be anticipated to have, a material adverse effect on any of
the Transferred Assets, except that Seller makes no representation as to what
action, if any, Seller's contributing photographers may take.

 

5.13 Related Party Transactions. Seller does not have any direct or indirect
interest of any kind in, does not control, and is not a director, officer,
employee, or partner of, or consultant to, or lender to, or borrower from, or
does not have the right to participate in the profits of, any business that is:
(a) a competitor, supplier, customer, landlord, tenant, creditor, or debtor of
Seller; (b) engaged in a business related to the business of Seller; (c)
participating in any transaction to which Seller is a party; or (d) a party to
any contract, agreement, indenture, note, bond, loan, instrument, lease,
conditional sale contract, mortgage, license, franchise, insurance policy,
commitment, or other arrangement or agreement with Seller.

 

5.14 No Undisclosed Liabilities. Except as otherwise disclosed to Buyer within
this APA and its schedules or exhibits: (a) Seller has no liabilities of any
kind relating to the assets being sold to Buyer, and, to Seller's knowledge,
there is no basis for the assertion of any claim or liability of any nature
against Seller relating to such assets; and (b) Seller has no indebtedness to
creditors that Seller will not discharge following the Closing, using the
proceeds from the Purchase Price or otherwise,

 

5.15 Employment Agreements. Seller is not now, and has never been, a party to
any employment, compensation, consulting, severance, or indemnification
agreement, or any other agreement, with a present or former employee or
independent contractor of Seller, that provides for severance payments or stay
bonuses contingent upon a change in control of Seller, or upon a sale of its
business or any of its assets. All employees of Seller are at-will employees.
Seller has, prior to Closing, presented Buyer with a copy of any and all
agreements it has with employees and independent contractors, if any, related to
any and all matters, including, but not limited to, confidentiality, assignment
of work product and/or work-for-hire, intellectual property, or any other
matter.

 

5.16 Employees. Seller, and each of its officers and employees, is in compliance
with, and there is no claim pending against Seller or any of its officers or
employees, or any basis therefore, with respect to, all currently applicable
laws respecting employment and employment practices, terms and conditions of
employment, and wages and hours, including, without limitation, all applicable
laws, rules, and regulations relating to employment discrimination, harassment,
unfair labor practices, or wrongful discharge.

 

5.17 Financial Information. Seller has delivered to Buyer copies of certain
financial information related to its business (the "Financial Information"). The
Financial Information presents fairly in all material respects the results of
the operations of the Business, and is consistent with the books and records of
Seller.

 

6.       REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Seller to enter into this APA and to consummate the
transactions contemplated herein, Buyer represents and warrants as follows:

 

6.1 Organization, Good Standing, Etc. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the state of its
incorporation. Buyer has the power and the authority, and all licenses and
permits required by governmental authorities, to own and operate its properties,
and to carry on its business as now being conducted.

 



7

 

 

6.2 Corporate Power. Buyer has the corporate power and authority to execute and
perform this APA, and all other agreements to be entered into in connection with
the transactions contemplated hereby.

 

6.3 Due Authorization. The execution, delivery, and performance of this APA, and
all other agreements to be entered into in connection herewith, have been, or,
prior to the Closing, will be, duly authorized by all necessary corporate
action, and do not violate or conflict with any provisions of the Certificate of
Incorporation or Bylaws of Buyer, or any other agreement, instrument, law, or
regulation to which Buyer is a party, or by which Buyer is bound.

 

6.4 Valid and Binding Nature. No approval or authorization of this APA, or any
other agreement to be entered into in connection with the transactions
contemplated by this APA, is required, by law or otherwise, in order to make
this APA, or any other agreements entered into in connection herewith, binding
upon Buyer. Upon the execution and delivery of this APA, and any other
agreements in connection herewith by Buyer, such agreements will constitute
legal, valid, and binding obligations of Buyer, enforceable in accordance with
their respective terms, except as the enforceability thereof may be limited by
laws affecting the enforcement of creditors' rights, generally.

 

7.       COVENANTS

 

7.1 Conduct of the Business Pending the Closing. Seller covenants and agrees
that during the period commencing on the date hereof and ending on the Closing
Date: (a) except with the prior written consent of Buyer, Seller shall conduct
the Business only in the ordinary course, consistent with past practice; and (b)
except with the prior written consent of Buyer, Seller shall not, in relation to
the Business: (i) make any commitment to make any capital expenditures; (ii)
dispose of any of the Transferred Assets; or (iii) execute, amend, or terminate
any customer contracts.

 

7.2 Further Assurances. Subject to the terms and conditions of this APA, each
party will use its commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things, necessary or
desirable under applicable laws and regulations to consummate the transactions
contemplated by this APA, both prior to, and after, the Closing. Seller will
assist Buyer after the Closing as reasonably necessary with any transition
issues that arise. Seller and Buyer each agree to execute and deliver such other
documents, certificates, agreements, and other writings, and to take such other
actions, as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this APA and to vest in Buyer
good and marketable title to the Transferred Assets.

 

7.3 Certain Filings. Seller and Buyer shall cooperate with each other: (a) in
determining whether any action by, or in respect of, or filing with, any
governmental body, agency, official, or authority is required, or any actions,
consents, approvals, or waivers are required to be obtained from parties to any
material contracts, in connection with the consummation of the transactions
contemplated by this APA; and (b) in taking any such actions or making any such
filings, furnishing information required in connection therewith, and seeking
timely to obtain any such actions, consents, approvals, or waivers.

 

7.4 Non-Solicit. Seller covenants and agrees that for eighteen (18) months
following the Closing, Seller will not, directly or indirectly (including
through its directors, officers, or principal executives, and including such
persons after the dissolution of Seller), solicit any photographers, content
providers, or subagents assigned to Buyer under Sections 1.9 through 1.10 above:
(a) to terminate their agreements or relationships with Buyer; or (b) to enter
into business relationships with Seller or its successors that would be
competitive with the ongoing business of Buyer.

 



8

 

 

8.       CONDITIONS TO CLOSING

 

The obligation of each of Seller and Buyer to consummate the Closing is subject
to the satisfaction at, or prior to, the Closing of each of the additional
conditions set forth below (collectively, the "Closing Conditions"):

 

8.1 Conditions Precedent to the Obligations of the Parties.

 

(a) No proceeding shall be pending seeking to restrain, prohibit, or declare
illegal, or seeking substantial damages in connection with: (i) any of the
transactions contemplated by this APA; or (ii) the ownership (including
enjoyment of any rights relating thereto) by Buyer of any of the Transferred
Assets at, and after, the Closing; and no judgment to such effect shall be in
effect.

 

(b) The representations and warranties of Seller (in the case of Buyer) or Buyer
(in the case of Seller) in this APA shall be true and correct in all material
respects on, and as of, the Closing Date, as if made on, and as of, the Closing
Date.

 

(c) Seller (in the case of Buyer) or Buyer (in the case of Seller) shall have
performed and complied with, in all material respects, their respective
agreements and covenants required to be performed or complied with on, or prior
to, the Closing Date under the APA.

 

8.2 Closing Documents to Be Delivered by Seller. Seller shall deliver the
following documents to Buyer at Closing: (a) executed copies of this APA; (b)
executed copies of the IP Assignment attached hereto, with respect to the
Transferred Assets being sold hereunder; and (c) appropriate written consent or
resolutions of Directors and/or shareholders of Seller authorizing the
transactions contemplated hereby.

 

8.3 Closing Documents to Be Delivered by Buyer. Buyer shall deliver the
following documents to Seller at Closing: (a) executed copies of this APA; (b)
executed copies of the IP Assignment attached hereto, with respect to the
Transferred Assets being sold hereunder; and (c) appropriate written consent or
resolutions of Directors and/or shareholders of Buyer authorizing the
transactions contemplated hereby.

 

9.       COSTS AND ADJUSTMENTS

 

9.1 Costs. Each party covenants and agrees that it shall be responsible for, and
bears, its respective costs and expenses in connection with, or arising out of,
the negotiation and consummation of this APA, and the transactions contemplated
hereby; provided, however, that Seller shall be responsible for paying and
remitting the full amount of any sales, use, and transfer taxes applicable to
the transactions provided for herein out of its own funds, without
reimbursement, set-off, or other right to collect any portion of such amount
from Buyer by any means whatsoever.

 

9.2 Closing and Post-Closing Adjustments. Seller and Buyer shall mutually
reconcile all closing adjustments relating to the Transferred Assets and the
Business of Seller prior to, or at, the Closing. The parties agree as follows in
regards to the ongoing tracking, allocation, and collection of each party's
Photographic Asset receivables post-Closing:

 

(a) At Closing, Seller shall provide Buyer with a complete list of Seller's
outstanding pre-Closing receivables that have open invoices. Seller may continue
to collect/attempt to collect all such outstanding pre-Closing receivables,
without limitation, for as long as Seller wishes. Should Buyer happen to receive
any customer payments for such identified outstanding pre-Closing receivables of
Seller, Buyer shall remit such payments to Seller.

 

(b) For new post-Closing Seller receivables related to pre-Closing usage of
Photographic Assets that is only reported by customers post-Closing, Seller may
continue to create and issue new invoices for such receivables for a period of
two (2) months following the Closing, and, for all new invoices properly created
during this period (including invoices created for internal use), Seller may
continue to collect/attempt to collect all such receivables associated with such
new invoices, without limitation, for as long as Seller wishes. Should Buyer
happen to receive any customer payments for such Seller receivables identified
on such new invoices, Buyer shall remit such payments to Seller. In addition, to
facilitate Sellers invoicing and collection efforts, Buyer shall share all
Photographic Asset usage reports received by Buyer from customers during this
same two (2) month period.

 



9

 

 

(c) After the Closing, Seller shall cooperate with Buyer in Buyer's efforts to
transition customers to remitting usage reports for post-Closing Photographic
Asset usage, and associated payments, directly to Buyer. To the extent that
Seller continues to receive any such usage reports for post-Closing Photographic
Asset usage, and/or associated payments, Seller shall remit all such reports
and/or associated payments to Buyer.

 

(d) In addition, in order to aid the parties in properly identifying, verifying,
and allocating the Photographic Asset receivables remitted to each party by
customers post-Closing, each party agrees to exchange redacted copies of bank
statements for all accounts used by such party to collect/deposit customer
payments, in a manner sufficient only to identify all customer payments received
by such party, for a period of six (6) months following the Closing.

 

9.3 Asset Acquisition Statement. At a mutually-agreeable time following
theClosing, the parties shall cooperate to prepare and file coordinated Asset
Acquisition Statements (IRS Form 8594) of Seller and Buyer.

 

10.      INDEMNIFICATION

 

10.1 Indemnification by Seller. Seller agrees to indemnify and hold Buyer, its
affiliates, and their respective directors, officers, employees, consultants,
shareholders, members, partners, agents, and representatives, and all successors
and assigns, harmless from and against any and all actions, suits, proceedings,
damages, liabilities, claims, losses, costs, and expenses (including reasonable
attorneys' and experts' fees) (collectively, "Losses") paid or incurred by Buyer
by reason of, or arising out of, or in connection with: (a) the breach by Seller
of any material representation or warranty contained in this APA or in any
certificate delivered to Buyer pursuant to the provisions of this APA; (b) the
failure of Seller to perform or comply with any material covenant or agreement
required by this APA to be performed or complied with by Seller; (c) any
Retained Liability; and (d) any activities of the Business conducted by Seller
prior to the Closing Date, or any other Seller actions related to the
Transferred Assets that were taken or omitted by Seller prior to the Closing
Date, or are taken or omitted by Seller after the Closing Date but are related
to liabilities or obligations that continue to attach to Seller after the
Closing Date, unless Losses in connection therewith are due to a breach by Buyer
of any material representation or warranty contained in this APA that survives
at the time such Losses arose; provided that any such claim within this
paragraph 10.1 resulting in any Losses is either approved as valid by Seller, or
is otherwise judicially determined to be valid (and provided that Seller shall
be responsible for all of Buyer's costs associated with such judicial
determination in the case that it confirms the claim's validity).

 

10.2 Indemnification by Buyer. Buyer agrees to indemnify and hold Seller, its
affiliates, and their respective directors, officers, employees, consultants,
shareholders, members, partners, agents, and representatives, and all successors
and assigns, harmless from and against any and all Losses paid or incurred by
Seller by reason of, or arising out of, or in connection with: (a) the breach by
Buyer of any material representation or warranty contained in this APA or in any
certificate delivered to Seller pursuant to the provisions of this APA; (b) the
failure of Buyer to perform or comply with any material covenant or agreement
required by this APA to be performed or complied with by Buyer; or (c) any
activities of the Business conducted by Buyer after the Closing Date, or any
other Buyer actions related to the Transferred Assets that were taken or omitted
by Buyer after the Closing Date, unless Losses in connection therewith are
directly connected to Seller's Retained Liability, or are due to a breach by
Seller of any material representation or warranty contained in this APA that
survives at the time such Losses arose; provided that any such claim within this
paragraph 10.2 resulting in any Losses is either approved as valid by Buyer, or
is otherwise judicially determined to be valid (and provided that Buyer shall be
responsible for all of Seller's costs associated with such judicial
determination in the case that it confirms the claim's validity).

 



10

 

 

10.3 Method of Asserting Claims. Any party making a claim for indemnification
under this Section 10 is, for the purposes of this APA, referred to as the
"Indemnified Party', and any party against whom such claims are asserted under
this Section 10 is, for the purposes of this APA, referred to as the
"Indemnifying Party'. All claims by any Indemnified Party under this Section 10
shall be asserted and resolved as follows:

 

(a) In the event that (x) any claim, demand, or proceeding is asserted or
instituted by any person other than the parties hereto that could give rise to
damages for which an Indemnifying Party would be liable to an Indemnified Party
hereunder (such claim, demand, or proceeding, a "Third Party Claim"), or (y) any
Indemnified Party hereunder shall have a claim to be indemnified by any
Indemnifying Party hereunder which does not involve a Third Party Claim (such
claim, a "Direct Claim"), the Indemnified Party shall, as promptly as possible,
send to the Indemnifying Party a written notice specifying the nature of such
claim or demand; provided, however, that any failure to give such notice will
not waive any rights of the Indemnified Party except to the extent that the
rights of the Indemnifying Party are actually prejudiced.

 

(b) In the event of a Third Party Claim, the Indemnifying Party shall be
entitled to participate therein and, if it so desires, to assume the defense
thereof with counsel reasonably satisfactory to the Indemnified Party.

 

(c) In the event of a Direct Claim, unless the Indemnifying Party notifies the
Indemnified Party within sixty (60) days of receipt of notice of such claim that
it disputes such claim, the amount of such claim shall be conclusively deemed a
liability of the Indemnifying Party hereunder and shall be paid to the
Indemnified Party immediately.

 

(d) Any and all disputes arising out of any claim to indemnification pursuant to
this Section 10 shall be resolved in accordance with the provisions of Section
18 below.

 

10.4 Survival of Indemnification. Any claim for indemnification under this
Section 10 arising out of the inaccuracy or breach of any representation or
warranty that is not indefinite must be made before the termination of such
representation or warranty.

 

11.      NO BROKER

 

Each party represents and warrants to the other (and agrees to indemnify and
hold harmless the other against breach of any such representation and warranty)
that it has not engaged or utilized the services of any broker, finder, or
similar person or entity in connection with the transactions contemplated
herein, and, to the knowledge of such parties, no broker, finder, or similar
person or entity is entitled to any commission or other compensation in
connection herewith.

 

12.      SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

All representations and warranties of Seller and Buyer contained herein, and all
other written representations and warranties of Seller and Buyer contained in
the instruments executed in connection with the consummation of the transactions
provided for herein, shall survive the execution of this APA and the
consummation of the sale contemplated hereby for a period of five (5) years from
the date of the Closing, except that the representations and warranties
contained in Sections 5.1 through 5.5, Sections 5.10 through 5.12, Sections 6.1
through 6.4, and Section 11, as well as any representations or warranties that
involve fraud or intentional misrepresentation, shall survive indefinitely.

 



11

 

 

13.      NOTICES

 

All notices to be given or due hereunder by either party must be in writing and
sent to the addresses/facsimiles set forth below (or to any other addresses or
facsimile numbers as either Party may designate in writing to the other Party).
Notices are deemed duly given: (a) upon transmission when sent via confirmed
e-mail; (b) upon actual receipt if hand-delivered or delivered by courier; or
(c) five (5) business days following the date of mailing if sent by certified or
registered mail, return receipt requested.

 



  To Seller: Globe Photos, Inc.     Attn: Mary Beth Whelan     24 Edmore Lane
South     West Islip, NY 11795     E-mail: mbwj24@gmail.com           Copy to:  
  Joel L. Hecker, Esq,     WJ Russo & Associates, P.C.     600 Third Avenue    
New York, NY 10016     E-mail: heckeresq@aol.com         To Seller: Capital Art,
Inc,     Attn: Stuart Scheinman, President / COO     6445 South Tenaya Way,
B-130     Las Vegas, Nevada 89113     E-mail: stuart@moviestarnews.com          
Copy to:     E-mail: mark_halpern@yahoo.com



 

14.      COMPLETE AGREEMENT

 

This APA and its schedules and exhibits, along with the accompanying IP
Assignment, contain a complete agreement between the parties hereto with respect
to the sale contemplated hereby and supersede all prior agreements and
understandings between the parties hereto with respect to the subject matter
hereof.

 

15.      INVALIDITY

 

In case any one or more of the provisions hereof shall be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

16.      WAIVER, REMEDIES

 

No waiver of any breach of any provision of this APA shall be held to be a
waiver of any other or subsequent breach, and the failure of a party to enforce
at any time any provision hereof shall not be deemed a waiver of any right of
any such party to subsequently enforce such provision or any other provision
hereunder. All remedies afforded in this APA shall be taken and construed as
cumulative, that is, in addition to every other remedy provided herein or by
law.

 

17.      COUNTERPARTS

 

This APA may be executed simultaneously in two or more counterparts, or with
separate signature pages, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Electronic
and PDF signatures shall constitute original signatures.

 



12

 

 

18.      GOVERNING LAW / JURISDICTION

 

This APA shall be construed, interpreted, and enforced in accordance with the
laws of the State of New York applicable to contracts made and to be entirely
performed in such State. The parties agree that jurisdiction and venue in any
action brought by any party pursuant to this APA shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of this Agreement, each party
irrevocably submits to the jurisdiction of such courts for itself and in respect
of its property with respect to such action. The parties irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.

 

19.      FRAUDULENT ACTS OR OMISSIONS

 

None of the provisions set forth in this APA shall be deemed a waiver by any
party to this APA of any right or remedy that such party may have at law or
equity based on the other party's fraudulent acts or omissions, nor shall any
such provision limit, or be deemed to limit, the recourse that any such party
may seek with respect to a claim for fraud.

 

20.      CONFIDENTIALITY

 

The terms and conditions of this APA are confidential and shall not be disclosed
by either party, unless required by law or in connection with SEC or other
regulatory filings.

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed by their authorized representatives as of
the day and year first above written.

 



CAPITAL ART, INC. GLOBE PHOTOS, INC.         Signature:   /s/ Stuart Scheinman
Signature:   /s/ Mary Beth Whelan Printed Name: Stuart Scheinman Printed Name:
Mary Beth Whelan Title:  CEO Title: President   Dated: July 22, 2015 Dated: July
22, 2015

 



13

 

 



SCHEDULE 1

 

IDENTIFICATION OF PHOTOGRAPHIC ASSETS IN WHICH SELLER OWNS COPYRIGHT
(INCLUDING WORK-FOR-HIRE PHOTOGRAPHERS AND ACQUIRED COLLECTIONS)

 

 

 

 

 

 

 

 



14

 

 



SCHEDULE 2

 

IDENTIFICATION OF SELLER'S TRADE NAMES/TRADEMARKS/SERVICE MARKS
(INCLUDING SELLER-CREATED MARKS AND ACQUIRED MARKS)

 

 

·Globe Photos

·Rangefinder

·PhotoTrends

·Photoreporters

·IPOL (International Press on Line)

·Camera Clix

 



 

 



15

 

 



SCHEDULE 3

 

PHOTOGRAPHERS/OWNERS WHO HAVE PREVIOUSLY REQUESTED
RETURN OF THEIR TANGIBLE PHOTOGRAPHS

 

 

 

 

 

 

 

 

 

 



16

